Benedict, D. J.
In this case my conclusion is that the collision in question was caused by fault on both sides. The fault on the part of the Olyphant consisted, in keeping near to the New York side of the river as she turned the Hook. The fault on the part of the Warren consisted in starting up for her slip when she did, after seeing the position of the Olyphant. The ease differs from that of The Cayuga, relied on by the libellants, in that here the ferry-boat did not hold her course, but stopped under circumstances calculated to induce the Olyphant to adopt a course to pass ahead of her, and then started np again, and blew for the Olyphant to port, when, as the result proved, it was not possible for the Olyphant, with helm hard a-port, to get outside of the ferry-boat before the boats came in contact. Fault on both sides being found, the damages must, of course, be apportioned between the two colliding vessels. An interlocutory decree to that effect will be entered, with an order of reference to ascertain the amount of the damages.